DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This final office action is in response to the communication received on 24 November 2020.  Amendments to claims 1, 8, and 15 are acknowledged and have been carefully considered.  Claims 2, 9, and 16 are cancelled.  Claims 1, 3-8, 10-15, and 17-20 are pending and considered below.         

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, 10-15, and 17-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed limitations, as per method Claim 1, include the steps of:
the method is performed at one or more processors and is applied to recommend information for users, comprising:
determining at least one candidate factor, wherein the factor is an on-line advertisement recommendation feature factor; 
retrieving a processing model, wherein the processing model is configured to determine a probability of advertisement accessing information by one or more users; 
in response to an incorporation of the candidate factor into the processing model, generating a first accessing probability of recommended information; 
determining a difference between the first accessing probability and an original accessing probability of the recommended information in association with the processing model; 
in response to the difference meeting a predetermined condition, converting the candidate factor into a formal factor; 
modifying the processing model by incorporating the formal factor; and 
determining target information, according to the modified processing model, for a delivery of the target information; and
	delivering the target information to users, so that the users access the target information with a higher probability,
wherein the determining a difference between the first accessing probability and an original accessing probability of the recommended information in association with the processing model comprises:
determining first information entropy of the recommended information before the candidate factor is incorporated into the processing model and second information entropy of the recommended information after the candidate factor is incorporated into the processing model; and
determining a decrease in information entropy of the recommended information between a case before the candidate factor is incorporated into the processing model and a case after the candidate factor is incorporated into the processing model based on the first information entropy and the second information entropy, wherein the decrease in information entropy corresponds to an increase in access of the recommended information between a case before the candidate factor is incorporated into the processing model and a case after the candidate factor is incorporated into the processing model.

Under Step One of the analysis under the statutory framework, claims 1 and 3-7 is/are drawn to methods (i.e., a process), claims 8 and 10-14 is/are drawn to a system (i.e., a machine/manufacture) and claims 15 and 17-20 is/are drawn to a storage medium (i.e., a machine/manufacture).  As such, claims 1, 3-8, 10-15, and 17-20 is/are drawn to one of the statutory categories of invention.

Under Step 2A Prong One of the analysis under the Mayo framework the claim(s) are determined to recite(s) the judicial exception of performing the method at one or more processors and is applied to recommend information for users, comprising:
determining at least one candidate factor, wherein the factor is an on-line advertisement recommendation feature factor; 
retrieving a processing model, wherein the processing model is configured to determine a probability of advertisement accessing information by one or more users; 
in response to an incorporation of the candidate factor into the processing model, generating a first accessing probability of recommended information; 
determining a difference between the first accessing probability and an original accessing probability of the recommended information in association with the processing model; 
in response to the difference meeting a predetermined condition, converting the candidate factor into a formal factor; 
modifying the processing model by incorporating the formal factor; and 
determining target information, according to the modified processing model, for a delivery of the target information; and
delivering the target information to users, so that the users access the target information with a higher probability,
wherein the determining a difference between the first accessing probability and an original accessing probability of the recommended information in association with the processing model comprises:
determining first information entropy of the recommended information before the candidate factor is incorporated into the processing model and second information entropy of the recommended information after the candidate factor is incorporated into the processing model; and
determining a decrease in information entropy of the recommended information between a case before the candidate factor is incorporated into the processing model and a case after the candidate factor is incorporated into the processing model based on the first information entropy and the second information entropy, wherein the decrease in information entropy corresponds to an increase in access of the recommended information between a case before the candidate factor is incorporated into the processing model and a case after the candidate factor is incorporated into the processing model.
This judicial exception is similar to certain methods of organizing human activity such as advertising, marketing or sales activities or behaviors and thus the instant claims are determined, under Step 2A Prong One, to be directed to a judicial exception. 

Under Step 2A Prong Two of the analysis under the Mayo Framework, the judicial exception expressed as the steps of the instant claims is not integrated into a practical application because the claims only recite one additional element, the element of using a processor and computing apparatus comprised of a processor and memory to perform the steps of the claimed abstract idea.  The processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions to perform the claimed steps of the invention), and therefore the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element of performing the inventive steps with a generic computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus the claimed invention is directed to an abstract idea without a practical application.

Under step 2B of the Mayo analysis framework the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of performing the steps with a computer processor executing machine executable instructions represents insignificant data gathering and data processing steps requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Applicants’ written description as filed at least at paragraph [122] recites “the electronic device may be a recommendation server for example. Referring to FIG. 11, the electronic device may include a processor 1, a communication interface 2, a memory 3 and a communication bus,” written description paragraph [123] recites “processor 1 may be a central processing unit (CPU), or an application specific integrated circuit (ASIC), or one or more integrated circuits,” written description paragraph [124] recites “memory 3 may include a high-speed random access memory (RAM), or may include a non-volatile memory, such as at least one magnetic disk memory,” and written description paragraph [135] recites “Steps of the method or algorithm described in conjunction with the embodiments disclosed herein may be implemented directly with hardware, a software module executed by a processor, or a combination thereof. The software module may be placed in a Random Access Memory (RAM), a memory, a Read Only Memory (ROM), an electrically-programmable ROM, an electrically erasable programmable ROM, a register, a hard disk, a removable disk, a CD-ROM, or a storage medium in any other forms well known in the art.”  Therefore the instant invention is performed by a generic computing device or system executing generic and well understood instructions, and is not an improvement to a technological system or another technical field.
Further, as per MPEP 2106, and TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea") and as per Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer") simply performing the steps of an abstract idea by a computing apparatus does not make an inventive concept statutorily eligible.  Therefore, it is clear from Applicants’ specification that the elements and modules in the claims require no more than a generic computer (e.g., a general-purpose computing device) to perform generic computer functions (e.g., accessing, transmitting/receiving, sorting, and storing data) that are well-understood, routine and conventional activities previously known in the industry. None of the limitations, considered as a whole and as an ordered combination provide eligibility, because the steps of the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering).
Dependent claims 7 and 14, are directed to the judicial exception as above and further directed to disclosures related to determining an information entropy, or increase in accesses of the recommended information and are rejected as directed to the abstract idea as explained above.
Dependent claims 3-6, 10-13, and 17-20 are directed to the judicial exception as above related to certain methods of organizing human activity and are further directed to a judicial exception directed to mathematical concepts such as mathematical relationships, formulas or equations, and mathematical calculations for determining decreases in information entropy, expressed as increases in accesses of the recommended information and are rejected as being directed to a judicial exception similar to the exception identified above, without being directed to a practical exception and are not directed to significantly more.
Dependent claims 3-7, 10-14, and 17-20 do not add more to the abstract idea of independent Claims 1, 8, and 15 and therefore are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 8, 9, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (20150006295).

Claims 1, 8, and 15:	Liu disclose a method, apparatus, and storage medium for processing information, performed at one or more processors ([102-104]), comprising: 
determining at least one candidate factor, wherein the factor is an on-line advertisement recommendation feature factor (i.e., a user related feature such as age, gender, location, client device, interaction history, as per spec. paras. [40], [41]) ([23 “reduce the cost and latency associated with an advertising campaign (e.g., comprising advertisements),” 38, 39 “information that is included in the user profiles, such as, but not limited to, age, gender, geographic location, work industry for a current employer, functional area (e.g., engineering, sales, consulting), seniority in an organization,”]); 
retrieving a processing model, wherein the processing model is configured to determine a probability of advertisement accessing information by one or more users ([42 “machine-learning model based on the accessed information and attributes in profiles of the users of the social network (operation 312). For example, if the target group is `business travelers,` the attributes for a given user may include a frequency of searches conducted by the given user, how often the given user checks who viewed their profile,” 43, 47 “calculates scores (operation 420) for the users indicating probabilities of their responding to a future advertising campaign,” 60, 66]); 
in response to an incorporation of the candidate factor into the processing model, generating a first accessing probability of recommended information ([46, 47 “scores (operation 420) for the users indicating probabilities of their responding to a future advertising campaign for the target group based on the machine-learning model and the attributes,” 48 “audience feedback (e.g., clicks on advertisements and/or conversions), one or more machine-learning models (which are sometimes referred to as `propensity models`) can be generated to identify high-quality audience segments,” 49, 60]); 
determining a difference between the first accessing probability and an original accessing probability of the recommended information in association with the processing model (i.e., determine a probability of improvement in targeting results) ([49, 50, 53 “propensity score for each user based on the attributes in their user profile and their past activities or behaviors in the social network, and/or those of similar users. The propensity score may indicate the likelihood of a response by this user to a future advertisement in the category,”]); 
in response to the difference meeting a predetermined condition, converting the candidate factor into a formal factor (i.e., determining that a candidate factor corresponds to a difference in meeting a probability of a predetermined condition, and is therefore determined to be a formal factor, and the formal factor is used to improve the accessing probability as per spec. para. [25]) ([53, 54 “Using the calculated propensity scores, qualified users (i.e., the subset associated with the target group) can be identified for subsequent advertising servicing,” 57 “machine-learning model may identify the subset of users in a target group that is similar to the existing valued customers of the particular or given advertiser. For example, the similarity between users may be determined from the attributes in their user profiles (e.g., title, company, industry, seniority, geographic locations), and this may allow user-profile similarity-based look-alike targeting,” 58, 59]); 
modifying the processing model by incorporating the formal factor ([55, 57, 58, 59, 60]); and 
determining target information, according to the modified processing model, for a delivery of the target information ([60 “users of the social network are assigned scores based on their user-profile and previous behavioral features. Then, the users are rank-ordered based on their scores, and the computer system selects a threshold to identify the subset that is likely to respond to future advertisements (such as display ads, emails, direct marketing, etc.),” 61, 63-66, 71]). 
	delivering the target information to users so that the users access the target information with a higher probability ([29 “advertisers 116 may interact with server 114 via network 112 to set or predefine the details of their advertising campaigns (such as targeted groups, budgets, etc.),” 53 “predictive machine-learning model to optimize CTR, conversion and/or reach. For example, for a given category of interest, a machine-learning model can be trained to provide a propensity score for each user based on the attributes in their user profile and their past activities or behaviors in the social network, and/or those of similar users. The propensity score may indicate the likelihood of a response by this user to a future advertisement in the category,”]), 
wherein the determining a difference between the first accessing probability and an original accessing probability of the recommended information in association with the processing model comprises:
determining first information entropy (i.e., measure of increase or decrease in accesses of recommended information (candidate factor) as a result of the incorporation of a candidate factor into a processing model as per spec. para. [54]) of the recommended information before the candidate factor (i.e., target user characteristic as per spec. paras. [46], [69], [70] [71]), is incorporated into the processing model ([53 “machine-learning model can be trained to provide a propensity score for each user based on the attributes in their user profile and their past activities or behaviors in the social network, and/or those of similar users. The propensity score may indicate the likelihood of a response by this user to a future advertisement in the category,” 60]) and second information entropy of the recommended information after the candidate factor is incorporated into the processing model ([23, 36 “more accurately targeted advertisements, recommendations and/or interesting content,” 87 “provides one or more recommendations (operation 822) associated with the given type of recommendation to at least some of the users based on the calculated scores,” 88, 89 “advertisers (such as prospective employers) can choose to target users with specific profile/behavioral attributes,”]); and
determining a decrease in information entropy (i.e., increase in user probability of interaction with advertisements as a result of inclusion of a candidate factor or targeting parameter as per spec. para. [54]) of the recommended information between a case before the candidate factor is incorporated into the processing model and a case after the candidate factor is incorporated into the processing model based on the first information entropy and the second information entropy (i.e., measured effect of targeting advertisements based upon inclusion of candidate factors in targeted deliveries as per spec. para. [54]) ([35 “machine-learning model may be based on user responses to previous advertising campaigns, and the users' profiles, which may allow a subset of the users to be associated with an advertising target group,” 43 “computer system calculates scores for the users indicating probabilities of their responding to a future advertising campaign for the target group based on the machine-learning model and the attributes,” 57 “machine-learning model may identify the subset of users in a target group that is similar to the existing valued customers of the particular or given advertiser,” 69, 80, 81]), 
wherein the decrease in information entropy corresponds to an increase in access of the recommended information between a case before the candidate factor is incorporated into the processing model and a case after the candidate factor is incorporated into the processing model ([53 “machine-learning model can be trained to provide a propensity score for each user based on the attributes in their user profile and their past activities or behaviors in the social network, and/or those of similar users. The propensity score may indicate the likelihood of a response by this user to a future advertisement in the category. The response could be a click and/or conversion (e.g., a product purchase, an account sign-up, etc.),” 80, 81, 82 “generate a machine-learning model that outputs probabilities that the users are interested in a given type of recommendation based on one or more of the extracted first features and one or more of the extracted second features. Moreover, the computer system may optionally calculate scores that indicate the probabilities that the users are interested in the given type of recommendation based on the machine-learning model and the attributes in the profiles of the users,”]).

Claims 7 and 14:	Liu discloses the method, apparatus, and storage medium for processing information according to claims 1 and 8 wherein the determining target information, according to the modified processing model, for a delivery of the target information comprises: 
invoking the processing model and at least one piece of candidate recommended information, wherein the processing model is incorporated with the formal factor ([65, 66, 67-71]); 
determining a to-be-recommended user, and acquiring a user feature factor, corresponding to the formal factor, of user features of the to-be-recommended user ([65, 66, 67-71]);
determining an information feature factor ([i.e., formal factor as per spec. para. [115]), corresponding to the formal factor, of each piece of candidate recommended information ([71 “leveraging users' content-consumption activities, their interests can be inferred (e.g., finance, education, big data, etc.). The inferred interest may then be used by advertisers to show relevant sponsored-content advertising to the users,” 72, 73, 78 “select a specific recommendation to serve to a user, from one of multiple types of recommendations (e.g., employment opportunities, a relationship with another user), other embodiments may be implemented to select specific content items of other types (e.g., advertising, audio, video, multi-media content),”]); 
determining an accessing probability, corresponding to the user feature factor and the information feature factor, of each piece of candidate recommended information based on the processing model ([34 “machine-learning models that can be used to predict user responses to future advertising campaigns (and, thus, to place the users into different target groups to facilitate targeted advertising), user interests (and, thus, to identify interest segments that the users may like and/or categorize the users according to those segments), and/or user responses to future content (and, thus, to identify rules that can be used to identify which users may be interested in particular content or types of content,” 35, 36]); 
determining the target information to be delivered to the to-be-recommended user from the at least one piece of candidate recommended information based on the accessing probability of each piece of candidate recommended information ([35, 36 “monitoring, aggregating, and storing information about user interactions with advertising, recommendations, content and each other in the social network, server 114 may allow the users and their interests to be better identify and used to match users with available content,”]); and 

Response to Arguments/Amendments
After careful review of Applicant’s remarks/arguments filed on 24 November 2020, the Applicant's arguments with respect to claims 1, 3-8, 10-15, and 17-20 have been fully considered and are discussed below. 
Claim Rejections - 35 USC § 101
The Applicant argues in reference to the 101 rejection that the claimed invention is statutory (pages 14-16).  Applicant's arguments and remarks filed 24 November 2020 have been fully considered but they are not persuasive.  The 35 USC 101 rejection is maintained and the rejection above has been updated to reflect current Office training and guidelines.
	a.	Applicants argue that the features recited by the claims are “not human activities or mere mental processes as suggested by the Office Action,” and argue that the execution of the claimed steps of the invention results in a more accurate determination of target information resulting in a higher probability that users will access target information.  As a result, the Applicant asserts the instant invention is integrated into a practical application.
	Examiner respectfully first replies that the instant claims are directed to the implementation of a computerized system which is likely to provide more accurately targeted and timely advertisements to a variety of users, by the performance of an algorithm which executes a mathematical procedure of determining the probability of a user accessing an advertisement or content, and adjusting the provision of advertisements accordingly.  The Examiner agrees that execution the instant claimed invention may in fact result in improved assessment of advertisement performance and likely better provision of targeted material.  However, such an improvement is an improvement in the outcome of the delivery of advertisements in accordance with the manipulation, in accordance with the steps of the invention, of collected information which is accessed by a computing system performing generic and well understood computing steps by generic computing system (i.e., data retrieval and manipulation).  The steps of the instant invention are steps which can be performed by the human mind or the human mind equipped with pre-computing tools and thus do not comprise any improvements to a computing system or anther technical field. 

Claim Rejections - 35 USC § 102
Applicant's arguments filed 24 November 2020 have been fully considered but they are not persuasive. 
The Applicants have recited the limitations and the scope of the instant invention and have also recited the scope of the disclosures of Liu.  Aside from asserting that Liu does not teach the features of Claim 1 (see page 18 Remarks) the Applicants have not proffered any specific arguments to which the Examiner can respond.  The rejection above has been updated to provide the Examiner’s application of prior art reference Liu to the amended claims, and the rejection of all claims under 35 USC 102 (a)(1).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682